DETAILED ACTION
Claim Status
Applicant’s amendment filed April 21, 2021 has been entered. Claims 17-19 are cancelled. Claims 1-16 and 20-25 are pending. Claims 1-16 and 20-25 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Rejections - 35 USC § 112 – withdrawn in view of Applicant’s rejection
Rejection of claims 12 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment to claims 12 and 22.

Claim Rejections - 35 USC § 112 – new rejection necessitated by Applicant’s amendment
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends This is a new rejection necessitated by Applicant’s amendment to claim 1 to add limitations of claim 9. Claim 9 depends from claim 1 and recites, “wherein the mRNA comprises a G/C content in the CFTR coding region which is greater than the G/C content of a coding region of the native mRNA sequence encoding CFTR”. However, said limitation has been added to claim 1. Therefore, claim 9 does not further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 – withdrawn in view of Applicant’s amendment
Rejection of claim(s) 1-5, 7-8, 11-16 and 20-25 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kariko et al. (US 2011/0143397 A1, published June 16, 2011, earliest effective US filing date August 23, 2005) is withdrawn in view of Applicant’s amendment to claim 1 to recite limitations directed to G/C content.

Claim Rejections - 35 USC § 103 – withdrawn
Rejection of claims 1-8, 11-16 and 20-25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kariko et al. as applied to claims  1-5, 7-8, 11-16 and 20-25 above, and further in view of Holcik  (Holcik et al.; Four highly stable eukaryotic mRNAs is withdrawn in view of Applicant’s amendment to claim 1 to recite limitations directed to G/C content.

Rejection of claims 1-5, 7-9, 11-16 and 20-25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kariko et al., as applied to claims 1-5, 7-8, 11-16 and 20-25, further in view of Wiederholt et al. (US 2003/0083272 A1, published May 1, 2003) is withdrawn in view of Applicant’s arguments.

Rejection of claims 1-5, 7-8, 10-16 and 20-25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kariko et al. as applied to claims  1-5, 7-8, 11-16 and 20-25 above, and further in view of Roubos (US 2009/0286280 A1; published November 19, 2009; earliest effective US filing date June 15, 2007) is withdrawn in view of Applicant’s amendment to claim 1 to recite limitations directed to G/C content.

Claim Rejections - 35 USC § 103 – new rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 7-16 and 20-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kariko et al. (US 2011/0143397 A1, published June 16, 2011, earliest effective US filing date August 23, 2005) in view of Von Der Mulbe et al. (US 2005/0032730 A1, published February 10, 2005). This is a new rejection.
Kariko et al. is directed to delivery of mRNAs and describe a method of treating a subject having cystic fibrosis, the method comprising administering an effective amount of a pharmaceutical composition comprising mRNA encoding CFTR method for treating cystic fibrosis in a subject, comprising contacting a cell of the subject with an in vitro-synthesized RNA molecule, the in vitro-synthesized RNA molecule encoding Cystic Fibrosis Transmembrane Conductance Regulator (CFTR), thereby treating cystic claim 1); wherein the pharmaceutical composition is administered by injection (claim 2); wherein the pharmaceutical composition is administered by intravenous injection (claim 3); the mRNA comprises a 5' cap structure (the single-stranded complete mRNAs are 5' capped, paragraph [0017]) (claim 4); wherein the mRNA additionally comprises a poly-A tail of 10 to 200 adenosine nucleotides (the mRNA comprises a poly-A tail having 50-200 nucleotides; paragraph [0036]) (claim 5); wherein the mRNA further comprises a 5' and/or a 3' untranslated region (UTR) (the mRNAs exhibit a 5' UTR and/or a 3' UTR that results in greater mRNA stability and higher expression of the mRNA in the cells; paragraph [0036]) (claim 7); wherein the mRNA has been modified by introduction of a non-native nucleotide compared with a corresponding native mRNA nucleotide and/or by covalent coupling of the mRNA with a further chemical moiety (the purified single-stranded mRNA molecules preferably comprise at least one modified nucleoside, e.g., selected from the group consisting of a pseudouridine, 5-methylcytosine, 5-methyluridine, 2'-O-methyluridine, 2-thiouridine, and N.sup.6-methyladenosine in place of at least a portion of the corresponding unmodified canonical nucleoside; paragraph [0003]) (claim 8); wherein the mRNA comprises a chemical modification relative to a naturally occurring mRNA (the purified single-stranded mRNA molecules preferably claim 11); wherein the nucleotide analog is chosen from the group consisting of: 5-methylcytidine 5'-triphosphate and pseudouridine 5'-triphosphate (the purified single-stranded mRNA molecules preferably comprise at least one modified nucleoside, e.g., selected from the group consisting of a pseudouridine and 5-methylcytosine in place of at least a portion of the corresponding unmodified canonical nucleoside; paragraph [0003]) (claims 12, 13 and 14); wherein the cationic carrier comprises a cationic lipid (the transfection reagent is a cationic lipid reagent; paragraph [0177]) (claim 15); wherein the cationic carrier molecule comprises a cationic polypeptide (protein-based transfection reagent; paragraph [0178]; cationic transfection reagent, a lipid-based transfection reagent, a protein-based transfection reagent, a polyethyleneimine based transfection reagent, or calcium phosphate; paragraph [0377]) (claim 16); wherein the pharmaceutical composition is administered intranasally (mRNA molecules of the present invention are used to deliver to the lungs via an inhaler that delivers RNA; paragraph [0367]) (claim 20); wherein the cationic carrier molecule is a cationic polymer (the transfection reagent comprises a cationic compound (e.g., polyethylene imine or PEI); paragraph [0034]) (claim 21); wherein the mRNA complexed or formulated with a cationic carrier molecule forms lipoplexes (RNA complexed with lipofectin; paragraph [0167]) (claim 22); wherein the mRNA has been purified by chromatography (the purified RNA preparation is obtained by HPLC purification; paragraph [0018]) (claim 23); wherein the mRNA has been purified by claim 24); wherein the mRNA has been purified by reverse phase (RP) HPLC (application of RNA to a reverse phase HPLC column; paragraph [0084]) (claim 25).
Kariko et al. lack the method wherein the polypeptide coding sequence comprises an increased G/C content relative to a wild type polypeptide coding sequence encoding the same polypeptide (claims 1 and 9), or wherein the mRNA is modified, compared with a native mRNA encoding CFTR, such that at least one codon of the native mRNA which codes for a tRNA which is relatively rare in the cell is exchanged for a codon which codes for a tRNA which is relatively frequent in the cell (claim 10). 
Von Der Mulbe et al. is directed to expressing polypeptides from modified mRNAs and describes the coding sequence comprising an increased G/C content relative to a wild type polypeptide coding sequence encoding the same polypeptide (the G/C content of the region of the modified mRNA coding for the peptide or polypeptide is increased relative to that of the G/C content of the coding region of the wild type mRNA coding for the peptide or polypeptide; paragraph [0021]) (claims 1 and 9). Von Der Mulbe et al. also teaches that the mRNA is modified, compared with a native mRNA encoding the polypeptide, such that at least one codon of the native mRNA which codes for a tRNA which is relatively rare in the cell is exchanged for a codon which codes for a tRNA which is relatively frequent in the cell (paragraph [0031]) (claim 10). Von Der Mulbe et al. further describe that increasing the G/C content result in increased stability of the mRNA molecules (paragraph [0022]) and codon optimizing increases translation efficiency (paragraph [0030]).

Accordingly, Kariko et al. in view of Von Der Mulbe et al. render obvious claims 1-5, 7-16 and 20-25.

Claims 1-16 and 20-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kariko et al. in view of Von Der Mulbe et al. as applied to claims  1-5, 7-16 and 20-25 above, and further in view of Holcik  (Holcik et al.; Four highly stable eukaryotic mRNAs assemble 3’ untranslated region RNA–protein complexes sharing cis and trans components; Proc. Natl. Acad. Sci., vol. 94, pp. 2410-2414, 1997) and Makeyev (Makeyev et al., The poly(C)-binding proteins: A multiplicity of functions and a search for mechanisms; RNA, vol. 8, pp. 265-278, 2002). This is a new rejection.
Kariko et al. in view of Von Der Mulbe et al. is directed to delivery of mRNAs and render obvious claims 1-5, 7-16 and 20-25 as applied above.
claim 6).
Holcik teaches that mRNAs element comprising stabilizing C-rich sequences are more stable in a cellular environment than mRNAs lacking such sequences.
Makeyev teaches that poly-C binding proteins are capable of stabilizing RNA transcripts.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the mRNA of Kariko et al. in view of Von Der Mulbe et al. with the poly-C tails suggested by Holcik and Makeyev.  The teaching of Holcik and Makeyev demonstrates an appreciation in the art of poly-C regions as RNA-stabilizing elements, and demonstrates that it was within the capacity of those of ordinary skill in the art to design RNAs comprising poly-C elements in order to stabilize mRNAs.  One of ordinary skill in the art would have been motivated to combine the inventions in order to improve pharmacodynamics of RNA therapeutic agents.  Each of Kariko et al., Von Der Mulbe et al., Holcik and Makeyev teach that stabilized RNAs are capable of directing expression of proteins for prolonged periods of time.  Kariko et al. in view of Von Der Mulbe et al. demonstrates that artisans of ordinary skill were aware that stabilized mRNAs could have improved pharmacological profiles as compared to unstable mRNA, thus leading to improved clinical results (See Kariko et al. paragraphs [0121], [0215]).  Thus, motivation to modify the transfection with mRNA of Kariko et al. in view of Von Der Mulbe et al. with the poly-C tails of Halcek and Makeyev was also well known in the art at the time of invention. Given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant’s invention, it must be 
Accordingly, Kariko et al. in view of Von Der Mulbe et al. and further in view of Halcek and Makeyev render obvious claims 1-9, 11-16 and 20-25.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANTONIO GALISTEO GONZALEZ/           Primary Examiner, Art Unit 1636